Citation Nr: 0208373	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  95-19 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1994 by the Muskogee, 
Oklahoma, Regional Office of the Department of Veterans 
Affairs (VA).

The Board notes that a rating decision in July 1988 denied 
entitlement to service connection for an acquired psychiatric 
disorder, termed a nervous condition.  The veteran did not 
file a timely notice of disagreement and a timely substantive 
appeal and the rating decision of July 1988 became final.  In 
March 1994 and thereafter, the veteran submitted additional 
evidence in an attempt to reopen his claim.  The RO found 
that the additional evidence was new and material, and the 
current appeal ensued.


FINDINGS OF FACT

1.  A rating decision in July 1988 denied entitlement to 
service connection for an acquired psychiatric disorder.

2.  Additional evidence presented or secured since July 1988 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  A rating decision in July 1988, which denied entitlement 
to service connection for an acquired psychiatric disorder, 
is final.  38 U.S.C.A. § 7105 (West 1991).

2.  Additional evidence added to the record since July 1988 
is not new and material, and a claim of entitlement to 
service connection for an acquired psychiatric disorder is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  The VCAA 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also redefines the obligations of 
VA with respect to the duty to assist.   Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  The 
provisions pertaining to claims to reopen based upon 
submission of new and material evidence apply to any claim 
for benefits received by VA on or after August 29, 2001, and 
thus do not apply in this case.  The remaining implementing 
regulations are applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].

The Board observes that the VCAA, pertaining to VA's duty to 
assist veterans in the development of their claims, left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 (West 1991) 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C. § 5103A(f) (West Supp. 2001).

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001).  In this 
case, the veteran was notified of the pertinent law and of 
what evidence is needed to reopen his claim of entitlement to 
service connection for an acquired psychiatric disorder in a 
statement of the case furnished to him in May 1995 and in 
subsequent supplemental statements of the case. Therefore, 
the Board believes, based on the record, that VA's duty to 
notify the veteran has been fulfilled.

With regard to any duty to assist the veteran in the 
development of facts pertinent to the claim for service 
connection for an acquired psychiatric disorder, because in 
this decision the Board has found that new and material 
evidence to reopen the claim has not been submitted, the 
provisions of the VCAA and the implementing regulations 
pertaining to VA's duty to assist do not apply.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service, but no compensation shall be paid if 
the disability is the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  Where 
a veteran served 90 days or more and psychosis becomes 
manifest to a degree of ten (10) percent or more within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 1991).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist has been 
met.

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (Court) indicated that, 
in determining whether new and material evidence has been 
submitted, it is necessary to consider the evidence added to 
the record since the last time a claim was denied on any 
basis.  Thus, the Board will address the issue of whether new 
and material evidence has been submitted to reopen a claim of 
service connection for an acquired psychiatric disorder since 
the prior final rating decision in July 1988.

At the time of the prior final denial of service connection 
for an acquired psychiatric disorder in July 1988, the 
evidence of record included the veteran's service medical 
records and his application for compensation or pension, 
which was filed in June 1988.

In his application for compensation or pension, in the 
section of the claim form for "nature of sickness, disease 
or injuries for which this claim is made and date each 
began", the veteran stated, "Sickness began about Oct. 78 
in Naval Air Station Fallon, Nevada.  In which I experienced 
for the first time a mental depression that degraded my life 
and caused me to turn to drug abuse.  Eventually to overcome 
the self-conscious behavior I experienced I asked for a 
discharge.  Granted honorable."

The veteran's service medical records revealed that, in a 
report of medical history prior to service in December 1975, 
it was noted that the veteran had tried marijuana once a year 
earlier.  The service medical records also disclosed that, in 
February 1980, the veteran was brought to a dispensary by 
security for a fitness for duty and a substance abuse 
laboratory test.  It was noted that he had alcohol on his 
breath.  Blood and urine samples were taken.  Later that 
month, it was noted that: the veteran had been charged with 
possession of marijuana and drinking before duty; he was 
attending Alcoholics Anonymous meetings in an attempt to 
understand his problems; and that he drank 2 beers and smoked 
a joint on a daily basis.  The impression was polydrug abuse.

In a report of medical history for separation in July 1980, 
the veteran replied in the affirmative to the question of 
whether he had or had ever had depression or excessive worry 
and, with regard to that answer, a physician noted "Not more 
than usual."  At an examination for separation in July 1980, 
the veteran was evaluated as psychiatrically normal and no 
psychiatric defect or diagnosis was reported.  

The rating decision in July 1988 denied entitlement to 
service connection for a nervous condition and, also, found 
that alcoholism and drug abuse were disabilities which were 
the result of the veteran's own willful misconduct.

The additional evidence added to the record since the denial 
of the veteran's service connection claim in July 1988 
consists of medical treatment records, statements and 
testimony by the veteran, his service personnel records, and 
Social Security Administration (SSA) decisions.

The veteran's service personnel records reveal that, in 
January 1980, he was charged with drinking liquor with a 
prisoner and that, in February 1980, he was charged with 
possession of marijuana and being drunk on duty.  He received 
non-judicial punishment, including reduction in rank.

SSA records show that, in September 1988, the veteran was 
found to have been disabled since February 1988 with a 
primary diagnosis of schizophrenia and that subsequent 
decisions continued his disability benefits from that agency.

Office notes of A. J. C., MD, dated in May 1986 show that the 
veteran, who was employed by Texas Instruments at the time, 
came in with complaints that he felt insecure in meeting 
other people, he felt that his thoughts were being projected 
and people could read his mind, and he thought there were 
listening devices in his house.  It was noted that the 
veteran had served in the Navy and he had wanted to make a 
career out of it but he quit after 4 years when he was 
demoted.  The veteran stated that he married a young woman 
who was in the Navy and they had 2 children.  When they began 
to have financial problems, he felt out of control and became 
more and more anxious and began to imagine that people were 
reading his mind and placing security devices in his house.  
Dr. A. J. C. prescribed medication and scheduled the veteran 
for psychotherapy twice a week. In his office notes, Dr. A. 
J. C. did not report a diagnosis in May 1986.

In August 1988, the veteran was evaluated by M. L. S., MD, at 
the request of a Social Security Disability Insurance Unit.  
The diagnoses were: on Axis I, schizophrenia, paranoid type, 
severe; and, on Axis II, passive-aggressive personality 
disorder.  Dr. M. L. S. did not state an opinion as to the 
likely time of onset of schizophrenia.

A discharge summary from Griffin Memorial Hospital, Norman, 
Oklahoma, 
shows that the veteran was admitted in February 1991 and 
discharged in March 1991. The final diagnoses on Axis I were 
bipolar disorder, manic, with mood incongruent psychotic 
features versus schizophrenia, paranoid, with acute 
exacerbation, both chronic, and alcohol abuse.  It was noted 
that the veteran gave a history of emotional problems 
starting in 1986.  The discharge summary was signed by R. W. 
W., MD, a staff psychiatrist.  No finding or opinion was 
stated as to the likely time of onset of a major mental 
disorder.

In October 1992, Dr. R. W. W. reported that the veteran had 
been unable to work due to chronic paranoid schizophrenia 
since August 1988.

In December 1995, the veteran was evaluated in connection 
with his receipt of disability benefits from SSA by R. T. M., 
Ed.D, a psychologist.  The diagnosis on Axis I was 
schizophrenia, paranoid type, versus rule out delusional 
disorder.  It was noted that the veteran indicated that he 
was working at Texas Instruments when he learned that he was 
"telepathic."  Dr. R. T. M. reported that the veteran did 
not seem to know what it meant to be telepathic.

In April 1999, the veteran was evaluated in connection with 
his receipt of benefits from SSA by C. F. M., MD.  The 
diagnoses on Axis I were chronic paranoid schizophrenia and 
rule out delusional disorder.  It was noted that the veteran 
indicated that: his psychiatric symptoms began when he was 
working for Texas Instruments; he was a telepath, by which he 
meant that he was able to project his thoughts so that other 
people could read them; and some of his telepathic abilities 
may have started while he was serving in the Navy.  Dr. C. F. 
M. did not make a finding or state an opinion as to the 
likely time of onset of the veteran's acquired psychiatric 
disorder.

In written communications to the RO, the veteran stated that 
in service he was subjected to verbal abuse by another 
service member, which caused him mental anguish and left him 
no choice except to leave the Navy after 4 years of service.  
He stated that his agreement with the Navy had been to serve 
6 years.  He pointed out that, in his report of medical 
history in July 1980, he had stated that he had depression or 
excessive worry.

At a personal hearing in May 1996, the veteran testified 
that: during his last year of active service, he was 
reprimanded for not wearing a suit while transporting a 
prisoner; in service in 1980, he was subjected to harassment 
and demoted in rank and began to have "a nervous 
breakdown"; it got to the point that "it was no longer 
bearable for me to remain in service"; he received no 
psychiatric treatment in service; and he first received 
psychiatric treatment in 1986 from Dr. A. J. C. 

With regard to the additional evidence, the Board finds that 
the veteran's statement and testimony are new but they are 
not material.  As a layman without medical training or 
expertise, the veteran is not qualified to offer an opinion 
on questions of medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Therefore, his statements regarding the time of onset of an 
acquired psychiatric disorder or disorders diagnosed years 
after service have no probative value and thus are not 
material.

The service personnel records are new but they are not 
material, because they contain no medical information 
concerning a diagnosis of an acquired psychiatric disorder or 
the time of onset of a psychiatric disorder.  The SSA records 
are new but they are not material because they do not relate 
the veteran's schizophrenia to his period of active service 
or the year following his separation from service.

The medical treatment records and reports added to the record 
since July 1988 are likewise are new but not material.  The 
physicians and the psychologist who have examined and treated 
the veteran since May 1986, over 5 years after his separation 
from service, have not found that he had an acquired 
psychiatric disorder while he was on active duty or that he 
had psychosis within one year of his separation from service 
in July 1980.  The psychiatric treatment records and reports 
thus have no probative value on the issue of whether an 
acquired psychiatric disorder was incurred in or aggravated 
by service or may be presumed to have been incurred in 
service, and those records are, therefore, not material.

In sum, none of the additional evidence submitted since July 
1988 is new and material, and so the claim for service 
connection for an acquired psychiatric disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2001). 
  

ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, the appeal is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

